Exhibit 10.1

September 19, 2006

Great Lakes Dredge & Dock Company
Attn: Ms. Deb Wensel
2122 York Road
Oak Brook IL 60523

Dear Deb:

It is our understanding that the Net Worth of Great Lakes Dredge & Dock
Corporation and its subsidiaries (GLDD) may fall below $82.5 million, the
minimum Net Worth that GLDD is required to maintain under Section 6.19 of the
Third Amended and Restated Underwriting and Continuing Indemnity Agreement (as
amended).

Travelers Casualty and Surety Company and Travelers Casualty and Surety Company
of America (collectively, “Travelers”) hereby agree to waive GLDD’s compliance
with the Net Worth requirement for the fiscal quarter ending September 30,
2006.  However, Travelers expressly reserves the right to declare GLDD in
default under the Third Amended and Restated Underwriting and Continuing
Indemnity Agreement should GLDD fail to increase its Net Worth to $82.5 million
for the fiscal quarter ending December 31, 2006, and maintain its Net Worth at
that level or higher for any fiscal quarter subsequent to December 31, 2006.

Sincerely,

Travelers Casualty and Surety Company
Travelers Casualty and Surety Company of America

/s/ Michael Damewood

By:

Michael Damewood

 

Assistant Manager

 

Acknowledged and Agreed to By:

Great Lakes Dredge & Dock Corporation

By:

/s/ Deborah A. Wensel

 

 

 

 

Its:

Senior Vice President and CFO

 

 

 

 

 

cc:  Brian Hart, Winston & Strawn


--------------------------------------------------------------------------------